961 A.2d 321 (2008)
STATE
v.
Randy ANDERSON.
No. 08-21-C.A.
Supreme Court of Rhode Island.
October 29, 2008.
Virginia M. McGinn, Providence.
Randy Anderson.

ORDER
This criminal appeal was scheduled for oral argument on November 3, 2008. The State however has filed a confession of error acknowledging that the Superior Court justice in this case erred in failing to provide the defendant with the required hearing before ruling on his Super. R.Crim. P. 35 motion to vacate an allegedly illegal sentence. After reviewing the record on appeal, we conclude that the confession of error should be accepted. Accordingly, the defendant's appeal is sustained; the Superior Court order denying defendant's Rule 35 motion is vacated; and the papers in the case are ordered remanded to the Superior Court for further proceedings, which shall include a hearing on defendant's Rule 35 motion.